Name: Commission Regulation (EEC) No 817/88 of 28 March 1988 on the supply of various consignments of cereals to the International Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 3. 88 Official Journal of the European Communities No L 83/23 COMMISSION REGULATION (EEC) No 817/88 of 28 March 1988 on the supply of various consignments of cereals to the International Committee of the Red Cross (ICRC) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport on food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to ICRC, the Commission allocated to the latter organization 1 774 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18. 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 83/24 Official Journal of the European Communities 29. 3. 88 ANNEX A 1 . Operation No ('): 104/88 2. Programme : 1987 3. Recipient : ICRC, 17, avenue de la Paix, CH- 1 21 1 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient ^: ICRC Delegation ; 35th Street, House No 50, PO Box 1831 , Khartoum ; ICRC Subdelegation : PO box 734, Port Sudan, Democratic Republic of the Sudan 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (*): See list published in Official Journal of the European CommunitiesHo C 216 of 14 August 1987, page 3 (under IIA6) Specific characteristics : Hagberg falling number of at least 160 8. Total quantity : 850 tonnes (1 165 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2 (b)) : Additional markings on the packing : 'ACTION No 104/88 / ETS / 85 / WHEAT FLOUR / PORT SUDAN / GIFT OF THE EUROPEAN COMMUNITY* 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot CICR / Port Sudan, Suakin Street, Plot 3, Square 13, Port Sudan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18 . Deadline for the supply : 30 June 1988 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 April 1988 21 . In the case of a second invitation to tender : , (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26 April 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the . amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^:. Refund applicable on 25 March 1988 fixed by Regulation (EEC) No 532/88 in Official Journal of the European Communities No L 53 of 27 February 1988, p. 74 29 . 3 . 88 Official Journal of the European Communities No L 83/25 ANNEX B 1 . Operation No ('): 105/88 2. Programme : 1987 3. Recipient : ICRC, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient (2) : Delegation du CICR, Immeuble Makarem, rue de Koweit, Hamra, Ras-Beyrouth, boÃ ®te postale 7188, Beirut 5. Place or country of destination : Lebanon 6. Product to be mobilized : Milled long grain rice (not parboiled) 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 210 tonnes (609 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (c »: marking on the bags : in letters at least 5 cm high : 'ACTION No 105/88 / LB / 142 / RICE / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNTY 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Me Hock, CICR, Delegation du CICR, Dep6t 2000, Immeuble Fahd, Kaslik, Jounieh, Lebanon 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18 . Deadline for the supply : 30 June 1988 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 12 April 1988 at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 April 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 25 March 1988 fixed by Regulation (EEC) No 532/88 in Official Journal of the European Communities No L 53 of 27 February 1988, p. 74 No L 83/26 Official Journal of the European Communities 29 . 3. 88 Notes : ( 1) The operation number is to be quoted in all correspondence. ' (2) Commission delegate to be contacted by the successful tenderer :  Annex A : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.  Annex B : Immeuble Durafourra, ave. Paris 11 , 4008 Beirut ; telex 44 358 DELEGFED LTD-MONROVIA). (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level. The radioactivity certificate for Action No 104/88 must be endorsed by the Sudanese Embassy in the country of origin. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate, fumigation certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.